Citation Nr: 1531949	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-10 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to September 17, 2010, and in excess of 20 percent thereafter for status-post right ankle fracture.

2.  Entitlement to an initial compensable evaluation for bilateral pes planus.

3.  Entitlement to an initial evaluation in excess of 10 percent prior to March 12, 2012, and in excess of 60 percent from March 12, 2012 to September 26, 2013, and from November 1, 2013 for status-post right hemicolectomy.

4.  Entitlement to service connection for a right knee condition.
	
5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 17, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 2001 to November 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veteran Law Judge at a March 2015 videoconference hearing and a transcript of this hearing is of record.

The Board has also recharacterized the appeal as encompassing a claim for a TDIU prior to September 17, 2010, as the Veteran raised the issue during the March 2015 Board hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The issue of entitlement to service connection for a nerve disorder of the right lower extremity has been raised by the Veteran during the March 2015 Board hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to entitlement to service connection for a right knee disorder, and entitlement to an increased rating for pes planus and a TDIU are addressed in the remand portion of the decision below and are remanded to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disability is manifested by marked limitation of motion throughout the entire claims period.

2.  Prior to March 12, 2012, the Veteran's status-post right hemicolectomy was manifested by moderate symptoms.

3.  From March 12, 2012 to September 26, 2013, and from November 1, 2013, the Veteran's status-post right hemicolectomy was manifested by marked interference with absorption and nutrition, with severe impairment of health.


CONCLUSIONS OF LAW

1.  Prior to September 17, 2010, the criteria for an initial 20 percent rating for the service-connected right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2014).

2.  Effective September 17, 2010, the criteria for a disability rating of 20 percent for the service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2014).

3.  Prior to March 12, 2012, the criteria for an initial disability rating of 20 percent, but no higher, for status-post right hemicolectomy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7329 (2014).

4.  From March 12, 2012 to September 26, 2013, and from November 1, 2013, the criteria for a disability rating for status-post right hemicolectomy in excess of 60 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7328 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the letter satisfied VA's duty to notify.

It is also worth noting that in this case, the Veteran is challenging the initial evaluations for his right ankle disability and gastrointestinal disabilities assigned following the grant of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because legally sufficient notice was provided in October 2008, and before the claims were initially adjudicated in the January 2009 rating decision, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's service records, post-service VA treatment records, and Social Security Administration disability records.  The RO also has provided him with VA examinations in August 2008, February 2010, January 2011 and June 2014.  The examination reports adequately address all the necessary criteria for rating the claims.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in March 2015, in which he presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran, who was represented by a Veterans Service Organization, acknowledged the claims on appeal and provided testimony regarding the present severity of his disabilities.  The VLJ asked specific questions, however, directed at identifying the criteria for an increased rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history and present symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Also, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran seeks a higher rating for his service-connected right ankle and status-post right hemicolectomy disabilities.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the 'same disability' or the 'same manifestation' under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

The assignment of a particular diagnostic code is 'completely dependent on the facts of a particular case.'  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

      A.  Right Ankle

The Veteran is assigned a 10 percent rating for his right ankle disability prior to September 17, 2010 and 20 percent thereafter.  The record shows that the Veteran was originally service-connected for an injury to the right ankle in service with subsequent surgeries.  He was then granted service connection for right ankle residuals associated with the injury.  

His present right ankle disability is rated based on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Moderate limitation of motion warrants a 10 percent rating.  Marked limitation of motion warrants a 20 percent rating.

Normal range of motion is from 0 to 20 degrees of ankle dorsiflexion and 0 to 45 degrees of ankle plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Overall the medical findings of record demonstrate marked limitation of motion of the right ankle throughout the entire claims period.  In August 2008, a VA examination report noted that the Veteran's right ankle showed dorsiflexion to 10 degrees, and plantar flexion to 40 degrees.  During a January 2011 VA examination, the examiner noted dorsiflexion with pain to 10 degrees and plantar flexion to 20 degrees.  A June 2014 VA examination showed range of motion of the right ankle limited to 30 degrees of plantar flexion and 15 degrees of dorsiflexion.  These findings more closely approximate a finding of marked limitation of motion (particularly in dorsiflexion), as he is limited to about half of the range that is considered normal.

However, entitlement to a higher rating than 20 percent has not been shown at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5271; see also Hart, 21 Vet. App. at 505.  As the Veteran's left ankle disorder is now rated the maximum 20 percent disabling under Diagnostic Code 5271, a higher disability rating under such code is not available.  The only diagnostic code pertaining to the ankle that provides for a rating in excess of 20 percent is Diagnostic Code 5270, the code for ankylosis of the ankle.  However, the evidence of record does not show any ankylosis during the appeal period.  Indeed, VA examination in June 2014 indicated that no ankylosis was present.  Thus, the Veteran is not eligible for a higher rating under Diagnostic Code 5270.

During the March 2015 Board hearing, the Veteran reported he has pain, stiffness, weakness, and occasional tingling and swelling associated with his right ankle disability.  Additionally, in the June 2014 VA examination, the Veteran reported weakness, fatigability, incoordination, pain, swelling, instability, disturbance of locomotion, and interference with sitting, standing, and weightbearing upon repetitive use.  As the symptoms described by the Veteran are associated with moving and using his right ankle, the Board has considered the guidance of DeLuca, 8 Vet.App. at 204-07.  However, the analysis in DeLuca does not assist the Veteran, as the 20 percent rating deemed warranted in this case is also the maximum disability evaluation based on any limitation of motion of the ankle.  Where a veteran is in receipt of the maximum schedular rating based on limitation of motion of the ankle and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, and 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes that, in addition to the medical evidence discussed above, the Veteran's statements that he is entitled to a higher rating due to the severity of his symptoms have been considered.  The Board points out, however, that lay assertions made in support of a claim for a higher rating typically are not entitled to more weight than the objective findings rendered by trained medical professionals.  See 38 C.F.R. § 3.159 (a)(1) (2014) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, as indicated above, a higher rating for the Veteran's right ankle disability requires specific clinical findings as to ankylosis and other impairment that the Veteran is not competent to render.  Likewise, the Veteran is not competent to establish, on the basis of his own lay assertions, that his disability warrants a specific rating.  Finally, as indicated, the Veteran has been awarded the maximum schedular rating for his disability under the assigned Diagnostic Code, and the Veteran is not competent to assess ankylosis, which is a clinical finding.  Because the preponderance of the evidence is against a rating in excess of 20 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In view of the foregoing, the Board assigns a 20 percent rating for the right ankle disability prior to September 17, 2010, and denies entitlement to a disability rating in excess of 20 percent either prior to or after September 17, 2010.  To the extent that the Veteran contends entitlement to a higher rating for his right ankle disability, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.

	B.  Status-post Right Hemicolectomy

As noted above, the Veteran is assigned a 10 percent rating prior to March 12, 2012, a 60 percent rating from March 12, 2012 to September 26, 2013, and a 60 percent rating from November 1, 2013 for status-post right hemicolectomy.  For the period from September 26, 2013 to November 1, 2013, the Veteran was assigned a temporary total evaluation due to convalescence after surgery for his status-post right hemicolectomy.  

During an August 2008 VA examination, the Veteran reported he had surgery for acute appendicitis while in service and at that time was found to have a cecal mass and mass in the terminal ileum resulting in an right hemicolectomy.  He complained of diarrhea and pain 6/10 weekly.  Upon physical examination, the examiner noted the abdomen as soft, nontender, with bowel sounds in all quadrants.  His weight was 156 pounds. The diagnosis was post right hemicolectomy. 

In a May 2009 VA progress note, the Veteran complained of soft runny stools for 1.5 years.  He reported he had bowel movements six times per day with abdominal cramps.  The Veteran denied nausea, vomiting, dysphagia, odynophagia, reflux symptoms, abdominal pain, constipation, melena, or hematochezia.  Upon physical examination, the examiner noted his abdomen was soft, non-tender, and without rebound or guarding, non-distended, no organomegaly or masses.  There was a small surgical scar in the right lower quadrant, healed.  The Veteran's weight was reported to be 164.8 pounds.  The examiner noted an assessment of a recent change in bowel habits and suggested a colonoscopy. 

In a September 2010 VA progress note, the Veteran complained of left-side abdominal pain for two weeks.  He denied nausea or vomiting.  The abdomen was not distended.  The Veteran reported chronic diarrhea since appendectomy and hemicolectomy in 2006.  He also reported pain 5/10.  The diagnosis was chronic diarrhea. 

In a December 2011 VA progress note, the Veteran complained of diarrhea, nausea, and rebound tenderness.  He denied vomiting and chills.  The examiner noted the abdomen was without discoloration, and bowel sounds in all four quadrants was shown.  His weight was reported to be 164 pounds.  The assessment was intermittent abdominal pain with known relapsing abdominal pain, status-post intestinal resection with a history of chronic diarrhea.  

In a March 2012 VA progress note, the Veteran complained of weight loss and chronic diarrhea.  The examiner noted that his chart reflected a 20 pound weight loss since May 2009.  His weight was reported to be 144.6 pounds.  

The Veteran underwent a colonoscopy in March 2012 which found a stricture at the ileocolonic anastomosis, severe colitis extending from the anastomosis, normal sigmoid colon and rectum, and possible inflammatory bowel disease (IBD).  In an associated history, the examiner noted that the Veteran was remarkable for a ruptured appendix with appendectomy and right hemicolectomy for incidental mass (per patient in colon and cecum) in 2006.  The Veteran reported since his surgery  he had chronic diarrhea, and he had lost 20 pounds in about three months.  Symptoms included reflux, fatigue, and unintentional weight loss.  

Additional VA progress notes, including reports of emergency department visits and hospitalization, dated from March 2012 to June 2013 indicate ongoing complaints of abdominal pain, diarrhea, and weight loss, and recurrent flare ups of Crohn's disease.  A March 2012 progress note, the Veteran indicated that he felt his weight loss had leveled off and he was starting to gain some of the weight.  In July 2012, however, he reported that he was continuing to lose weight.  In August 2012, he was noted to weigh 146 pounds and he continued to be treated for Crohn's disease.  In October 2012  the Veteran's weight was reported to be 165 pounds and in February 2013, his weight was recorded as 168.6 pounds.  In March 2013, his weight was 163 pounds.  The Veteran underwent additional surgery as referred to by the June 2014 VA examiner. 

During a June 2014 VA examination, the examiner noted that the Veteran underwent an appendectomy and right hemicolectomy as treatment for a ruptured appendix in 2006 in Afghanistan.  Subsequently, he underwent an exploratory laparotomy by in October 2013, with extensive lysis of adhesions, resection of previous ileocolic anastomosis and immediately-adjacent involved, and reconstruction of ileotransverse colostomy.  He also has a diagnosis of Crohn's disease.  The Veteran reported intermittent abdominal cramps and occasional nausea.  He denied vomiting.  He also reported intermittent constipation and diarrhea.  He maintained a healthy appetite.  The Veteran's baseline weight was
194 lbs.; however, he decreased to 110 pounds and, at that time, he was 163 pounds.  The examiner noted that the Veteran's weight loss had been sustained for three months or longer.  There was no interference with absorption and nutrition attributable to resection of the small intestine.

During a March 2015 hearing, the Veteran asserted he was seeking the increased 60 percent disability rating that was effective March 12, 2012, back to his separation from service in 2008.  

The record shows that the Veteran was originally service-connected for status-post right hemicolectomy under Diagnostic Code 7329 for resection of the large intestine prior to March 12, 2012.  The disability was then recategorized as resection of the small and large intestine, status-post right hemicolectomy, under Diagnostic Code 7328 for resection of the small intestine.    

Diagnostic Code 7328 provides a 60 percent rating for marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  A 40 percent rating is assigned for definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  A 20 percent rating is assigned for a resection of the small intestine that is symptomatic with diarrhea, anemia and the inability to gain weight.  38 C.F.R. § 4.114, Diagnostic Code 7328. 

Under Diagnostic Code 7329 for resection of the large intestine, a maximum 40 percent evaluation is warranted for severe symptoms, objectively supported by examination findings.  A 20 percent rating is warranted for moderate symptoms, and a 10 percent rating is warranted for mild symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7329.

A note to this Diagnostic Codes 7328 and 7329 directs that where residual adhesions constitute the predominate disability; the disability should be rated under Diagnostic Code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7328, 7329 (2014).  However, while there is evidence from the October 2013 laparotomy of extensive lysis of adhesions, the evidence does not reflect definite partial obstruction shown by x-ray with frequent and prolonged episodes of severe colic distension, nausea or vomiting as would be required for a 50 percent rating under Diagnostic Code 7301; this does not appear to be the predominant disability.  See 38 C.F.R. § 4.114, Diagnostic Code 7301.  The Veteran has repeatedly denied frequent and prolonged episodes of such symptomology.  

While Diagnostic Code 7329 does not provide guidance for the "moderate" or "severe" symptom descriptions, the Board notes that Diagnostic Code 7319 (irritable colon syndrome) provides an additional description of symptoms considered to be moderate and severe.  Diagnostic Code 7319 also directly addresses bowel disturbance.  Under Diagnostic Code 7319 for irritable colon syndrome, moderate symptoms include frequent episodes of bowel disturbance with abdominal distress and severe symptoms include diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  

For the period prior to March 12, 2012, the medical evidence of record shows that the Veteran's symptoms most closely approximate the criteria for moderate symptoms.  He has consistently complained of frequent episodes of bowel disturbance with abdominal distress.  Under Diagnostic Code 7329, a 20 percent rating is warranted for moderate symptoms; therefore, a 20 percent disability rating is warranted prior to March 12, 2012.  The Board considered whether an increased 40 percent disability rating is warranted under Diagnostic Code 7329; however, there is no evidence of severe symptoms objectively supported by examination findings during this time period.  Although his symptoms include constant diarrhea, there is no evidence of more or less constant abdominal distress objectively supported by examination findings.  In his August 2008 examination, he reported abdominal pain weekly, though his abdomen was not tender to palpation.  The Veteran complained of left-side abdominal pain for two weeks in a September 2010 VA progress note, but, the assessment in a December 2011 VA progress note was intermittent abdominal pain with known relapsing abdominal pain.  

For the period from March 12, 2012 to September 26, 2013, and from November 1, 2013, the Veteran's status-post right hemicolectomy is assigned a 60 percent rating, which is the highest schedular rating available under Diagnostic Code 7328.  

The Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title 'Diseases of the Digestive System,' do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  For the period prior to March 12, 2012, the rating for "moderate" symptoms of irritable colon syndrome is 10 percent, and thus an increased evaluation is not available under Diagnostic Code 7319 as severe symptoms would have to be shown.  Furthermore, there is no evidence of definite interference with absorption and nutrition manifested by impairment of health objectively supported by examination findings including definite weight loss prior to March 12, 2012 warranting a higher disability rating under Diagnostic Code 7328.  See 38 C.F.R. § 4.112 (2014).  The Veteran's status-post right hemicolectomy does not manifest in symptomatology which may be rated under any other Diagnostic Code.  Therefore, as the Veteran's status-post right hemicolectomy is evaluated under Diagnostic Codes 7329 and then 7328, he is not entitled to a higher or separate rating under any other potentially applicable diagnostic code. 

The Veteran is competent to report symptoms associated with his gastrointestinal disability, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his disability and his views are of less probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the status-post right hemicolectomy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the Board grants a 20 percent rating for status-post right hemicolectomy prior to March 12, 2012, and denies entitlement to a disability rating in excess of 60 percent either from March 12, 2012.  To the extent that the Veteran contends entitlement to a higher rating for his status-post right hemicolectomy, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; and any further increased rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.

      C. Extraschedular Ratings

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right ankle disability (i.e., pain and limitation of motion) and status-post right hemicolectomy (i.e. abdominal pain, diarrhea, and weight loss) are not shown to cause any impairment that is not already contemplated by the rating criteria.  For the right ankle disability, the 20 percent rating assigned under Diagnostic Code 5271 contemplate symptoms such as pain with motion.  For the status-post hemicolectomy claim, the 20 and 60 percent ratings assigned under Diagnostic Codes7328 and 7329 contemplate symptoms such as abdominal distress and diarrhea, and impairment of health where documented. 

Thus, the Board finds that these rating criteria reasonably describe the Veteran's disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for these claims.






							(Continued on the next page)

ORDER

Entitlement to an initial evaluation of 20 percent, but no higher, prior to September 17, 2010 for status-post right ankle fracture is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent from September 17, 2010 for status-post right ankle fracture is denied.

Entitlement to an initial evaluation for status-post right hemicolectomy of 20 percent prior to March 12, 2012, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 60 percent from March 12, 2012 to September 26, 2013, and from November 1, 2013 for status-post right hemicolectomy is denied.


REMAND

The Veteran essentially contends that his right knee disability is related to service, specifically that he experienced knee symptoms (e.g. pain) during service and ever since service.  Based on the Veteran's sworn testimony at a Board hearing and upon review of the consistent statements of record, the Board finds these lay statements competent and credible.  An August 2008 VA examiner found no evidence to support a current disability with regards to the Veteran's complaints of right knee pain.  An April 2012 VA progress note included a current diagnosis of right knee arthralgia by the physical therapist.  Pain, without an underlying diagnosis, is not a disability for which service connection can be granted.  As the Veteran's right knee pain has worsened to the point of needing physical therapy, the Board finds a VA examination is necessary to determine whether the Veteran has a right knee disability.  

The Veteran asserts that his service-connected pes planus warrants a compensable disability rating.  During a January 2011 VA examination, the Veteran reported his pes planus effects standing less than 10 minutes or walking more than 1/4 mile before flare ups occur.  He reported moderate to severe flare-ups, daily, that lasted all day.  No physical examination of the foot was included in the claims report.  A May 2013 VA progress note indicated the Veteran had foot orthotics with good effect.  During a March 2015 Board hearing, the Veteran testified to continued pain and occasional swelling in his feet.  As the most recent foot examination failed to report physical findings, and the Veteran has complained of continued pain (though orthotics have been provided), the Board finds another VA examination is necessary to determine the nature and severity of the Veteran's bilateral pes planus. 

The Board notes that a TDIU is assigned from September 17, 2010 to September 26, 2013, and from November 2, 2013.  However, the Veteran asserts that TDIU is warranted prior to September 17, 2010.  As service connection for a right knee disability has yet to be determined, and entitlement to an increased evaluation for pes planus is under appeal, the Board finds the issue of entitlement to a TDIU should be remanded pending additional adjudication of these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's pes planus since June 2013.  All records/responses received should be associated with the claims file.  All efforts to obtain these records should be fully documented, and the facility must provide a negative response if records are not available.  Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.  Also appropriately notify him if unable to obtain identified records.

2.  Schedule the Veteran for a VA examination by an examiner for an opinion as to the current nature and etiology of the Veteran's claimed right knee disorder.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be conducted.  The examiner should set forth all current complaints and findings pertaining to the Veteran's right knee disorder.  The report of examination should include a complete rationale for all opinions expressed.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a chronic right knee disorder, and, if so, whether it was incurred in or is otherwise related to service.

3.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current severity of the Veteran's bilateral pes planus.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be conducted.  The examiner should set forth all current complaints and findings pertaining to the Veteran's bilateral pes planus.  The report of examination should include a complete rationale for all opinions expressed.  

The examiner's report should address whether the Veteran's service-connected bilateral pes planus is mild with symptoms relieved by built-up shoe or arch support; moderate with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral; severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and is not improved by orthopedic shoes or appliances.

3.  Then readjudicate the claims in light of this and all other additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


